The motion court erred when it viewed defendant’s statements as merely an unfavorable assessment of plaintiffs work performance. In the context of informing parents of two and three year olds that the children’s teacher has been terminated, defendant’s statements were reasonably susceptible to a defamatory meaning and slanderous per se because they directly implied that plaintiff had done something so egregious that it made her unfit to practice her profession even one more day (see People v Grasso, 21 AD3d 851 [2005]; Chiavarelli v Williams, 256 AD2d 111 [1998]). Concur—Friedman, J.P., Gonzalez, McGuire and Moskowitz, JJ.